DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amended claims 1-5, 8-10, 13, 16, 21-24 and 26 and newly submitted claims 27-30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 8-10, 13, 16, 21-24 and 26-30, drawn to “A cooking appliance”.
Group II, claim(s) 11, drawn to “A steam generator”.

Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of an L-shaped conduit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Clark et al. (US 20080142510 A1).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-5, 8-10, 13, 16, 21-24, 26-30 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The amendment specification filed on 1/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material filed on 01/25/2022 which is not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In the present Drawing Fig.5, the reference 570 is indicated as “a direction” as described in the present specification, however it is unclear what direction is. Is it a water flow direction or steam flow direction or else? 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2008/0142510 A1 previously cited) in view of Connor (US 20040206411 A1 newly cited).
	Regarding claim 11, Clark discloses 
A steam generator (lead transfer pipe assembly 10, fig.1) [Par.0038 cited: “…A heated transfer pipe for transporting a flowable material has numerous applications, including use in metal casting, injection molding, drilling rods, steam generators, oil pipes and asphalt machinery…”], comprising: 
transfer pipe 18, fig.1) for steamable fluid comprising one vertical arm (vertical sections at two ends, fig.1) and one horizontal arm (horizontal section in the middle two ends, fig.1), and 
a heating element (heating coils assembly 40, fig.1) located adjacent and external to said L-shaped conduit (transfer pipe 18), said vertical arm (vertical sections at two ends) being substantially vertical in an operative position of the steam generator (lead transfer pipe assembly 10).
However, Clark does not disclose the L-shaped conduit has an inner surface that comprises a series of protuberances distributed about the inner surface.

    PNG
    media_image1.png
    376
    631
    media_image1.png
    Greyscale

	Connor discloses a conduit (water pipe 12, fig.2) has an inner surface (liner 10, fig.2) that comprises a series of protuberances distributed about the inner surface [Fig.2 shows liner 10 has a series of protuberance].

    PNG
    media_image2.png
    376
    336
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an L-shaped conduit of Clark, by including an inner surface that comprises a series of protuberances distributed about the inner surface, as taught by Connor, in order to compress and reduce its overall dimensions whilst retaining its generally tubular fluted cross-section (Connor, Par.0019).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2008/0142510 A1 previously cited) in view of Jiangang (CN 203138106 U newly cited).
	Regarding claim 11, Clark discloses 
A steam generator (lead transfer pipe assembly 10, fig.1) [Par.0038 cited: “…A heated transfer pipe for transporting a flowable material has numerous applications, including use in metal casting, injection molding, drilling rods, steam generators, oil pipes and asphalt machinery…”], comprising: 
an L-shaped conduit (transfer pipe 18, fig.1) for steamable fluid comprising one vertical arm (vertical sections at two ends, fig.1) and one horizontal arm (horizontal section in the middle two ends, fig.1), and 
a heating element (heating coils assembly 40, fig.1) located adjacent and external to said L-shaped conduit (transfer pipe 18), said vertical arm (vertical sections at two ends) being substantially vertical in an operative position of the steam generator (lead transfer pipe assembly 10).
However, Clark does not disclose the L-shaped conduit has an inner surface that comprises a series of protuberances distributed about the inner surface.

    PNG
    media_image1.png
    376
    631
    media_image1.png
    Greyscale

	


Jiangang discloses a conduit (heat water pipe 1) has an inner surface (cross section 1.1) that comprises a series of protuberances distributed about the inner surface [Par.0021 translation cited: “…the cross section 1.1 of the inner diameter of the aluminum pipe is a starshaped polygon …”].

    PNG
    media_image3.png
    444
    596
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an L-shaped conduit of Clark, by including an inner surface that comprises a series of protuberances distributed about the inner surface, as taught by Jiangang, in order to increase the contact area between the tube wall and the water (Jiangang, Par.0022).

Response to Amendment
With respect to Drawing Objection: applicants mentioned “that direction 570 is the direction in which the cross section view 575 in FIG.5 is taken (see page 8, lines 6-8)” in 
With respect to Specification Objection: the newly abstract filed on 01/25/2022 overcame the Specification Objection. However, the newly added material has raised an issue which is not supported by the original disclosure.
With respect to Claim Objection: the amended claims filed on 01/25/2022 has overcame the claim objection.

Response to Arguments
Applicant’s arguments with respect to Rejection 112b in Remark filed on 01/25/2022, has been fully considered and it is persuasive, such that the Rejection 112b is withdrawn.
Applicant’s arguments with respect to claims 1-5, 8-10, 13, 16, 21-24 and 26-30 in Remark filed on 01/25/2022, however the claims directed to an invention that is independent or distinct from the invention originally claimed. Such that the claims have been withdrawn from the examination. 
Applicant’s arguments with respect to claim 11 in Remark filed on 01/25/2022, have been considered but are moot in view of the new ground(s) of rejection.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
02/14/2022